ACCEPTED
                                                                                          12-15-00138-CR
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    10/14/2015 1:38:09 PM
                                                                                                Pam Estes
                                                                                                   CLERK

                                NO. 12-15-00138-CR

            ON APPEAL FROM THE 123rd JUDICIAL DISTRICT COURTFILED IN
                        SHELBY COUNTY, TEXAS         12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                        CAUSE NO. 2014-CR-19231      10/14/2015 1:38:09 PM
                                                                       PAM ESTES
                                                       TH                Clerk
 JUAN MERINO                           § IN THE 12 COURT            OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Juan Merino, Appellant in the above styled and numbered cause,
and moves this Court to grant an extension of time to file appellant's brief, pursuant
to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows
the following:
       1.      This case is on appeal from the 123rd District Court of Shelby County,
Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Juan Merino,
and numbered 2014-CR-19231. Appellant was convicted of Aggravated Sexual
Assault.
       4.      Appellant was assessed a sentence of Sixty (60) years in Texas
Department of Criminal Justice Institutional Division on April 16, 2015.
       5.      Notice of appeal was given on April 23, 2015.
       6.      The clerk's record was filed on June 3, 2015 and a supplemental clerk’s
record was filed on June 29, 2015; the reporter's record was filed on July 14, 2015
and the reporter’s exhibits were filed on July 15, 2015.
      7.     The appellate brief was presently due on October 14, 2015.
      8.     Appellant requests an extension of time of twenty (20) days from the
current due date.
      9.     Two extensions to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      The brief is complete excepting one point of error. Due to a recent stroke,
Counsel is physically unable to sit at a computer for extended periods of time and
would like a few extras days as to not neglect the final appeal point.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                               Respectfully submitted:

                                                 /s/John D. Reeves
                                               ____________________
                                               John D. Reeves
                                               Attorney at Law
                                               1007 Grant
                                               Lufkin, Texas 75901
                                               Phone (936) 632-160
                                               Fax: (936) 632-1640
                                               tessabellus@yahoo.com
                                               SBOT # 16723000
                                               Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 14th day of October, 2015
forwarded to State’s Attorney, Kenneth B. Florence, Shelby County, by electronic
service at shelbyda@sbcglobal.net.


                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Juan Merino